Citation Nr: 1503694	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-34 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, to include as secondary to a neck disability.

3.  Entitlement to an evaluation in excess of 30 percent for sinusitis prior to February 15, 2012 and a compensable evaluation thereafter.

4.  Entitlement to a compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to February 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA), Seattle, Washington, Regional Office (RO).

The July 2009 decision, in part, continued a zero percent rating for service-connected sinusitis.  Subsequently, in an October 2012 rating decision, the RO found that a 30 percent rating should have been awarded effective May 7, 2009, based on clear and unmistakable error.  However, effective February 15, 2012, a zero percent rating was reinstated by the same rating decision.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.

The reopened issues of service connection for headaches and a neck disability, as well as an increased evaluation for allergic rhinitis and sinusitis, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  In June 2003, the RO denied the Veteran's claims of entitlement to service connection for a neck disability and headaches.  The Veteran did not appeal the decision and new and material evidence was not received prior to the expiration of the appellate period.

2.  Evidence received since the June 2003 rating decision is new and material, as the evidence is not cumulative and redundant, and it raises a reasonable possibility of substantiating the claims of entitlement to service connection for a neck disability and headaches. 


CONCLUSIONS OF LAW

1.  The June 2003 decision denying entitlement to service connection for a neck disability and headaches is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claims of entitlement to service connection for a neck disability and headaches is new and material, and therefore, the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the Veteran submitted claims of service connection for a neck disability and headaches in December 2002.  The claims were denied in a June 2003 rating decision.  The Veteran was notified of the decision by a letter dated later that month.  He did not appeal the June 2003 decision and, prior to the expiration of the appellate period, new and material evidence was not received which would have had to be considered in connection with the pending claim.  See 38 C.F.R. § 3.156(b).  As such, the June 2003 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In May 2009, the Veteran submitted claims to reopen the issues of entitlement to service connection for a neck disability and headaches.   After the claims were reopened and denied on the merits in the July 2009 rating decision, the Veteran perfected an appeal.  These claims have been certified to the Board for appellate review.

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

At the time of the June 2003 rating decision, the evidence of record included the Veteran's service treatment records and VA examinations.  The RO denied the claims in June 2003 when it was determined that there was no evidence of an in-service event or treatment for a neck disability.  The RO also denied service connection for headaches because although the examiner diagnosed tension headaches secondary to a cervical strain, there was no evidence that the Veteran's headaches were proximately related to a service-connected disability.  

The new evidence added to the record since the June 2003 decision includes statements and hearing testimony provided by the Veteran, a VA examination, and a private disability benefits questionnaire.  In support of his claim, the Veteran stated that he suffered a neck injury following a hard plane landing which overextended his neck.  He also submitted a procedures and maneuvers log referencing a hard landing.  Additionally, a VA examination revealed diagnoses of tensions headaches and cervical spinal strain with degenerative changes; however, the examiner concluded that neither diagnosis was related to service.

This information is new and material evidence as the claim was previously denied in June 2003 based on a determination that the evidence did not show an in-service incident or treatment, namely a hard flight landing.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claims.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board finds that the evidence submitted since the June 2003 rating decision is new in that it was not previously before VA decisionmakers.  Moreover, the new evidence is material because the evidence pertaining to a hard flight landing is not cumulative or redundant.  

The threshold for reopening a claim is low and this new evidence clearly meets the threshold.  Shade, 24 Vet. App. at 110.  Accordingly, the Board concludes that the claims are reopened because new and material evidence has been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims of entitlement to service connection for a neck disability and headaches are addressed further in the remand following the decision.  


ORDER

New and material evidence has been presented to reopen a claim of entitlement to service connection for a neck disability; the appeal of this issue is granted to this limited extent.

New and material evidence has been presented to reopen a claim of entitlement to service connection for headaches; the appeal of this issue is granted to this limited extent.

REMAND

The Board finds it necessary to remand the remaining reopened claims to the AOJ for additional development and consideration.

A VA opinion was provided in connection with the Veteran's claim of service connection for headaches and a neck disability in February 2012.  The examiner provided a negative nexus opinion based on the lack of records documenting a hard flight landing or treatment for the claimed disabilities in service.  The Board finds that this VA opinion is in direct conflict with the holding in Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").  Moreover, the Veteran's service treatment records note complaints of frequent or severe headaches in March 1990.  Given the deficiencies in the February 2012 medical opinions, new opinions are required prior to making a determination.

Furthermore, the Veteran testified that he received ongoing treatment for his allergic rhinitis and sinusitis.  He contends that his service-connected allergic rhinitis and sinusitis have worsened since the February 2012 examination.  In order to more accurately reflect the current level of the Veteran's disability, more recent relevant records should be obtained and reviewed during a new VA examination.

Lastly, more recent relevant treatment records should be obtained on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release information to VA for any private doctor who has treated the Veteran's claimed conditions since 2009.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the disabilities.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for appropriate VA examinations in connection with his service connection and increased rating claims.

The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by the designated examiners.  All necessary tests and studies should be conducted.  The examiners must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

(a) Neck Disability: After examining the Veteran, the examiner should identify the Veteran's neck disability.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's neck disability had its clinical onset during, or is otherwise related to, the Veteran's active military service, including a hard flight landing. 

(b) Headaches: After examining the Veteran, the Veteran should identify the Veteran's diagnosis.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's headaches had its clinical onset during, or is otherwise related to, the Veteran's active military service.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's headaches were caused by, or aggravated by, his neck disability.

(c) Allergic Rhinitis: After examining the Veteran, the examiner should identify and completely describe all current symptomatology related to the Veteran's allergic rhinitis.  The examiner is asked to comment on the following:

(1) Whether the Veteran's allergic rhinitis results in polyps?

(2) Whether the Veteran's allergic rhinitis results in greater than 50-percent obstruction of his nasal passage on both sides or complete obstruction on one side?

(d) Sinusitis: After examining the Veteran, the examiner should identify and completely describe all current symptomatology related to the Veteran's sinusitis.  The examiner is asked to comment on the following: 

(1) Have there been any periods of incapacitating episodes? If so, how often? Identify any incapacitating episodes requiring prolonged (four to six weeks) antibiotic treatment for sinusitis, if any. 

(2) Have there been any non-incapacitating episodes? If so, how often? Identify symptoms, including headaches, pain, and purulent discharge or crusting. 

(3) Does the Veteran have near constant sinusitis which is characterized by any headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries? 

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


